DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, 10, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., EP 1754523, further in view of Chiang et al., US 2005/0227745.

In Reference to Claims 1 and 13
Okada et al. teaches an entertainment system and method comprising a primary display, a plurality of seats, and a 4D effects system comprising one or more devices configured to provide a secondary sensory stimulation to users situated at the plurality of seats (Fig. 1-2, Abstract and Par. 22), wherein each of a plurality of seats has associated therewith a secondary display device and a user input device (Fig. 2 and Par. 24 which teaches a sub-display and an input means for game data), wherein the secondary display device is configured to display content which is related to the content of the primary display and wherein the content displayed on the secondary display is different to the content displayed on the primary display (See Par. 34 which teaches that the main display is used to display on image of shared game data of a game 
	Further, Okada et al. teaches where players can send or receive messages to each other, including sending mail and exchanging items via inputs on their device (Par. 245-246) However, Okada et al. does not explicitly teach where user inputs of a first user on their user input device directly cause a secondary sensory simulation effect to be directed to one or more different users as a result of the first user’s input.
	Chiang et al. teaches a communication system where user inputs of a first user on their user input device directly cause a secondary sensory simulation effect to be directed to one or more different users as a result of the first user’s input (Fig. 10-11 and Par. 28 which teaches that when a user of the device receives a message from a particular other user their device can emit a particular fragrance associated with that 
It would be desirable to modify the system and method of Okada et al. to include release of olfactory effects directly as a result of user messages as taught by Chiang et al. in order to increase the enjoyment of the users by allowing them a way to quickly identify when they receive message or exchange items from other players and identify who is sending the particular message via the pleasant and immersive olfactory dispersion system of Okada et al.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include release of olfactory effects directly as a result of user messages as taught by Chiang et al.

In Reference to Claim 2
Okada et al. teaches wherein the secondary display device and user input device are the same device (Fig. 2 and Par. 34. See also Par. 136 which teaches the sub-display can be a touch screen input device).

In Reference to Claim 5
	Okada et al. teaches wherein the 4D effects system comprises one or more of comprises a water unit, a misting unit, a smoke unit, an olfactory unit or a motion unit (Abstract and Fig. 27 and Par. 27 and 188 which teaches a fragrance output system 

	In Reference to Claims 6 and 14
	Okada et al. teaches where the system further comprises a controller configured to synchronize the 4D effects system with one or more user inputs on the secondary devices (Fig. 25- 27 and Par. 181-188 which teach that fragrance can be spray according to game conditions, where game content is displayed on the sub-display and main-display. See also where the effects can be synchronize with a specific player input “e.g. pressing the fragrance switch”).

	In Reference to Claims 7 and 15
	Okada et al. teaches where the controller is further configured to synchronize the 4D effects system with content displayed on the primary display (Fig.25- 27 and Par. 181-188 which teach that fragrance and misting effects can be deployed synchronized to be based on game state conditions. Where the main display shows the game state for players as described above. See for example Par. 167).

	In Reference to Claims 10 and 17
	Okada et al. teaches wherein the user inputs of a first user on their user input device cause a secondary sensory simulation effect to be direct to said first user (Fig. 25- 27 and Par. 181-188 which teach where effects can be directed to a player via either their inputs in the game, or also directly in response to player input).

	In Reference to Claim 12
	Okada et al. teaches where wherein the secondary device displays one of a game, a video, or a quiz (Par. 22 “multi-player fighting game program”).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., EP 1754523, Chiang et al., US 2005/0227745, further in view of Haight et al., US 2013/0107216.

In Reference to Claim 3
	Okada et al. teaches where the secondary device is a touchscreen display (Par. 136). However, they do not explicitly teach a tablet.
	Haight et al. teaches an entertainment seat device where a secondary display for a user is provided via a tablet (Par. 43).
	It would be desirable to modify the system of Okada et al. and Chiang et al. to allow control via tablet computers as taught by Haight et al. in order to allow users to control the device more comfortable via a hand-held tablet device, particularly when reclining their chair in such as shown in Okada et al. Fig. 5.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Okada et al. and Chiang et al. to allow control via tablet computers as taught by Haight et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., EP 1754523, Chiang et al., US 2005/0227745, further in view of Cabanier et al., US 2018/0061128.

In Reference to Claim 4
	Okada et al. does not teach where the secondary device is a heads-up display unit.
	Cabanier et al. teaches a heads-up display unit designed to be used in conjunction with a large display device that allows additional content to be visually overlaid for a particular user onto the large display via their heads-up device (Par. 49).
	It would be desirable to modify the system of Okada et al. and Chiang et al. to use a head up display unit as taught by Cabanier et al. in order to allow users to perform personal avatar management functions for their characters via overlay while still simultaneously viewing the shared game progress on the primary display. Thus avoiding the need to look away from the main display to perform such functionality.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Okada et al. and Chiang et al. to use a head up display unit as taught by Cabanier et al.

Claims 8-9 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., EP 1754523, Chiang et al., US 2005/0227745, further in view of Barker, US 2017/0142672.

In Reference to Claims 8-9 and 16
	Okada et al. teaches synchronizing 4D effects according to content displayed on the primary display as described above. However, they do not explicitly teach where synchronization is based on a time code associated with the content, or where the time code is an SMPTE time code.
	Barker teaches where time codes and specifically SMPTE time codes are used to synchronize additional effects to an entertainment medium (Par. 16).
	It would be desirable to modify the system of Okada et al. and Chiang et al. to utilize SMPTE time codes for synchronizing deployment of additional effects as taught by Barker, in conjunction with the game of Okada et al., in order to prove more precise timing and coordination of effects and displayed content, particularly when the display is being used for video content as taught by Okada et al. Par. 167.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Okada et al. and Chiang et al. to utilize SMPTE time codes for synchronizing deployment of additional effects as taught by Barker.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered. New grounds of rejection have been presented to better address the new scope of the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenberg et al., US 2007/0279392 teaches a system where haptic force feedback and vibration effects are sent in a peer-to-peer manner directly to other devices over a network where the haptic effects are reproduced on the remote device (See Abstract and Fig. 9a).                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715